Citation Nr: 1018719	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-34 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss in the left ear.

2.  Entitlement to an effective date earlier than October 6, 
2003, for the award of a 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2009 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for left ear hearing loss, 
effective September 15, 2008, and granted a separate 10 
percent rating for tinnitus, effective September 15, 2007.  
By a March 2010 rating decision, the RO determined that the 
March 2009 rating decision was clearly and unmistakably 
erroneous in assigning an effective date of September 15, 
2007, for the award of a 10 percent rating for tinnitus.  An 
earlier effective date of October 6, 2003, based upon an 
October 6, 2004, inferred claim for an increased rating, was 
granted. 

In January 2010, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
service-connected hearing loss of the left ear has been 
manifested by no more than auditory acuity level I.  The 
hearing loss in his right ear is not service-connected.

2.  In an April 1955 rating decision, the RO granted 
noncompensable service connection for right ear tinnitus, 
effective January 1, 1955.  The Veteran did not appeal this 
decision.

3.  The Veteran has not raised a claim of entitlement to 
revision of the April 1955 rating decision based upon clear 
and unmistakable error (CUE).

4.  In September 2008, the RO received a claim for an 
increased rating for tinnitus.  

5.  In a March 2009 rating decision, the RO increased the 
Veteran's disability rating for tinnitus from 0 to 10 percent 
disabling, effective September 15, 2007.

6.  By a March 2010 rating decision, the RO determined that 
the March 2009 rating decision was clearly and unmistakably 
erroneous in assigning an effective date of September 15, 
2007, for the award of a 10 percent rating for tinnitus.  An 
earlier effective date of October 6, 2003, based upon an 
October 6, 2004, inferred claim for an increased rating, was 
granted. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, 4.87, Tables VI, VII, 
Diagnostic Code (DC) 6100 (2009).  

2.  The criteria for an effective date earlier than October 
6, 2003, for the assignment of a 10 percent disability rating 
for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The notice required by the VCAA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The Veteran's claim for an initial compensable rating for 
left ear hearing loss arises from his disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  Accordingly, the Board finds that 
VA satisfied its duties to notify the Veteran with respect to 
this initial rating claim.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and in January 
2009 afforded him an examination with respect to his claim.  
The Veteran has not indicated that he has received any 
treatment for his hearing loss disability aside from that 
which is of record already.  The Board thus concludes that 
there are no additional treatment records outstanding.  There 
is additionally no objective evidence indicating that there 
has been a material change in the service-connected hearing 
loss disability since the Veteran was last examined.  
38 C.F.R. § 3.327(a) (2009).   The January 2009 report of 
examination is thorough and supported by the treatment 
records.  The examination in this case is thus an adequate 
basis upon which to base a decision.  The Board finds these 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

With regard to the Veteran's claim of entitlement to an 
effective date earlier than October 6, 2003, for the award of 
a 10 percent rating for tinnitus, because the claim arises 
from his disagreement with the effective date following the 
grant of an increased evaluation, VA has no duty to notify 
him of this downstream effective date issue.  See VAOPGCPREC 
8- 2003, 69 Fed. Reg. 25180 (2004).  Additionally, because 
application of the law to the undisputed facts is dispositive 
of this appeal, no discussion of VA's duties to notify and 
assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 
(2002).

Increased Rating 

The Veteran contends that his left ear hearing loss is more 
severe than the current rating reflects.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

If impaired hearing is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§§ 3.383(a)(3), 4.85(f) (2009).  In this case, the veteran's 
right ear is not service-connected.  Therefore, his right ear 
will be assigned a designation of Roman Numeral I.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2009).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results for the left ear do not meet the 
criteria for the alternate rating method, and thus his left 
ear hearing loss will only be rated by the usual method.  

Clinical records dated within the appeal period, and dated 
one year prior to the date the Veteran filed his claim, do 
not show that the Veteran underwent audiological testing.

The Veteran did, however, undergo VA audiological examination 
in January 2009.  At that time, the Veteran complained of 
significant difficulty understanding speech.  He stated that 
if people were not facing him, or if there was background 
noise, he could not hear properly.  Audiometric testing 
revealed bilateral sensorineural hearing loss in the high 
frequencies; mild to moderate in the right ear, and mild to 
moderate severe in the left ear.  The pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
30
LEFT
15
25
15
30
40

The averages were 28, in both the right and left ears.  
Speech recognition ability was 96 percent in the right ear 
and 94 percent in the left ear.

There are no other records pertaining to hearing loss.

Because the Veteran's right ear is not service connected, his 
right ear is designated a Roman Numeral I.  38 C.F.R. 
§§ 3.383(a), 4.85(f).  For the left ear, the average pure 
tone threshold of 28 decibels, along with a speech 
discrimination percentage of 94 percent, warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the left 
ear is Roman Numeral I, and the right ear is Roman Numeral I, 
the appropriate rating is 0 percent under DC 6100.  

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected left ear 
hearing loss.  However, according to the January 2009 
audiometric test results, as compared to the rating criteria, 
an increased rating may not be granted. 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In this case, the Schedule is not inadequate.  The 
Schedule provides for higher ratings for Veteran's hearing 
loss, but findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's capacity for employment.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Based upon the audiometric test results dated during the 
pendency of the appeal, the Board finds that at no time 
during the pendency of the appeal has the Veteran been 
entitled to a compensable rating.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The Veteran has not alleged that his service-connected left 
ear hearing loss disability prevents him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him and 
there is no other evidence that the hearing loss causes 
unemployability.  At his January 2009 examination of the 
ears, which constitutes the most recent clinical evidence of 
record, the Veteran was noted to be working; his left ear 
hearing loss was specifically noted to not adversely affect 
his occupation.  The Veteran has not since reported that he 
is not currently working.  Accordingly, the Board concludes 
that the record does not raised a claim of entitlement to 
TDIU rating, and consideration of a TDIU rating is therefore 
not warranted.

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2009).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. 
App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In such cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The Veteran contends that he is entitled to an effective date 
earlier than October 6, 2003, for the award of an increased 
rating for his tinnitus disability.  

As noted above, service connection for right ear tinnitus was 
granted in an April 1955 rating decision.  A noncompensable 
disability rating was assigned, effective January 1, 1955, 
the date the claim for service connection was received.  
Notice of the decision was mailed to the Veteran in May 1955.  
The Veteran did not appeal the decision and as such the 
decision became final.  See 38 U.S.C.A. § 7105(a)(c); 38 
C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim for an increased rating for 
tinnitus on September 15, 2008.  In a March 2009 rating 
decision, the RO increased the Veteran's disability rating 
for tinnitus from 0 to 10 percent disabling, effective 
September 15, 2007.  He disagreed with the effective date 
assigned, and this appeal ensued.  The Veteran maintains that 
the proper date for assignment of the 10 percent rating is 
January 1, 1955, the effective date of service connection for 
tinnitus.  

In determining whether the Veteran was entitled to an earlier 
effective date for his increased rating of 10 percent, the 
pertinent question was whether there were any communications 
from the Veteran dated prior to September 15, 2008, that 
could be interpreted as either formal or informal claims for 
an increased rating.  

In this regard, the RO determined that there was an inferred 
claim for an increased rating for tinnitus as of the date of 
an October 6, 2004, rating decision that denied a claim of 
entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities.  Although the 
Veteran had filed neither an informal or formal claim for an 
increased rating for tinnitus, nor a specific claim of 
entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities, the RO found 
that adjudication of this issue was required pursuant to 
38 C.F.R. § 3.324 (2009), as the Veteran had two service-
connected disabilities, each rated as 0 percent disabling.

Therefore, by a March 2010 rating decision, the RO determined 
that the March 2009 rating decision that assigned an 
effective date of September 15, 2007, for the award of an 
increased rating of 10 percent for tinnitus, was clearly and 
unmistakably erroneous in assigning an effective date of 
September 15, 2007, for the award of a 10 percent rating for 
tinnitus, because the October 6, 2004, rating decision should 
have been construed as an inferred claim for an increased 
rating for tinnitus.  An earlier effective date of October 6, 
2003, based upon an October 6, 2004, inferred claim for an 
increased rating, was therefore granted.  The RO awarded an 
effective date of October 6, 2003, a full year prior to the 
date of the inferred claim, based upon statements from the 
Veteran and his treating physicians indicating that his 
tinnitus had been present in both ears for years predating 
the date of the inferred claim for an increased rating.

The record reflects that following the April 1955 grant of 
service connection for tinnitus, the first correspondence 
received from the Veteran relating to his ears was dated on 
June 20, 2008.  In correspondence dated on that date, the 
Veteran reported that his tinnitus was getting worse.  He 
filed a formal claim for an increased rating for his tinnitus 
on September 15, 2008.  As stated above, the RO determined 
that the October 6, 2004, rating decision denying entitlement 
to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities constituted an 
earlier inferred claim for an increased rating for tinnitus.  
As there was no correspondence pertaining to the ears 
received from the Veteran between the April 1955 grant of 
service connection and the October 6, 2004, rating decision, 
the Board finds that October 6, 2004, is the earliest date as 
of which it can be found that the Veteran submitted a claim 
for an increased rating for tinnitus.

The earliest date as of which an increased rating may be 
granted is one year prior to date a claim for an increased 
rating is received, provided that it is factually 
ascertainable that an increase in disability has occurred.   
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).  Here, the RO assigned an 
effective date for the increased rating of 10 percent one 
year prior to the date the inferred claim for an increased 
rating was received.  As the RO assigned the earliest 
effective date allowed by law, the Veteran's claim for an 
effective date earlier than October 6, 2003, must be denied.

As the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for left ear hearing loss is 
denied.

An effective date earlier than October 6, 2003, for the award 
of a 10 percent disability rating for tinnitus is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


